Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 1 of 24
                                                            FILED
                                                      December 16, 2020
                                                     CLERK, U.S. DISTRICT COURT
                                                     WESTERN DISTRICT OF TEXAS

                                                                    lad
                                                  BY: ________________________________
                                                                          DEPUTY




                                           6:20-cv-01154
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 2 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 3 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 4 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 5 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 6 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 7 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 8 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 9 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 10 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 11 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 12 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 13 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 14 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 15 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 16 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 17 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 18 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 19 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 20 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 21 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 22 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 23 of 24
Case 6:20-cv-01154-ADA Document 1 Filed 12/16/20 Page 24 of 24
